Citation Nr: 0504739	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  97-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to June 7, 1995, for 
a grant of service connection for complex partial seizures, 
residuals of skull fracture, and pseudo-seizures, based on 
clear and unmistakable error (CUE) in prior RO rating 
decisions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1972.

The matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The RO granted service connection for complex partial 
seizures, residuals of skull fracture, and pseudo-seizures 
with assignment of a 100 percent evaluation, effective June 
7, 1995.  The veteran appealed the effective date of the 
award of service connection.

In February 2001, the veteran, his wife and son testified 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of their testimony has been associated with the 
claims file.

In April 2001 the Board remanded the issue of an earlier 
effective date, prior to June 7, 1995, for a grant of service 
connection for complex partial seizures, residuals of skull 
fracture, and pseudo-seizures for initial RO consideration of 
the inextricably intertwined issue of whether CUE existed in 
the September 1988 rating decision wherein the RO had denied 
service connection.  

In July 2004 the Board remanded this matter again for further 
procedural development related to the issue of CUE.  The case 
was recently returned to the Board for appellate 
consideration.

The record reflects that argument has been directed for CUE 
in September 1988, April 1989 and May 1991 RO rating 
decisions, and that the RO addressed those determinations in 
the January 2003 statement of the case.  The issue has been 
characterized accordingly. 


FINDINGS OF FACT

1.  The veteran did not appeal the rating decisions of 
September 7, 1988, April 22, 1989 and May 21, 1991, wherein 
the RO denied entitlement to service connection for a seizure 
disorder. 

2.  The record does not reveal any kind of error of fact or 
law in the September 1988, April 1989 or May 1991 rating 
decisions wherein the RO denied service connection for a 
seizure disorder, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

3.  The RO received the veteran's formal application to 
reopen the claim to establish service connection for a 
seizure disorder on June 7, 1995; there was a pending claim 
prior to the formal application based upon information in 
contemporaneous VA treatment records that were identified in 
the veteran's application.


CONCLUSIONS OF LAW

1.  The September 7, 1988, April 22, 1989 and May 21, 1991 
rating decisions wherein the RO denied service connection for 
a seizure disorder are final and did not constitute CUE.  
38 U.S.C.A. §§ 310, 312, 4005 (as in effect in 1988, 
1989); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.105, 19.123, 
19.130 (1988, 1989), 20.201, 20.300, 20.302 (1992). 

2.  The criteria for an effective date for a grant of service 
connection for a seizure disorder, retroactive to June 8, 
1994, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.159, 3.160, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran's initial claim for VA 
compensation, filed early in 1978, did not mention a head 
injury or seizures.  Early in 1985 he filed another claim 
with VA seeking compensation for psychological problems 
stemming from combat, which the RO adjudicated as a claim for 
post-traumatic stress disorder (PTSD).  

The RO in November 1986 granted service connection for PTSD 
with assignment of a 10 percent rating from March 21, 1985, 
based upon the accumulated evidence that was remarkably 
silent regarding seizures.  The only reference to a skull 
fracture was in the medical history obtained on the 
separation medical examination in January 1972, where an 
examiner's elaboration regarding a head injury mentioned a 
skull fracture in September 1971, with no sequelae and post 
skull fracture headaches that were not a problem currently.  

The veteran appealed the initial rating for PTSD, and the 
record before the Board in March 1988 included a September 
1987 statement from a VA physician that described an 
inservice skull fracture, prolonged coma and since then 
episodes that according to the report seemed to fit the 
definition of seizures.  The diagnoses include atypical 
seizure disorder.  A VA hospitalization early in 1987 showed 
diagnoses included atypical seizure disorder and organic 
brain syndrome secondary to trauma.  Another cotemporaneous 
VA examination report noted the veteran had an EEG in late 
1986 to determine whether a seizure disorder existed.  

On April 12, 1988, the RO received the veteran's claim for 
service connection for a seizure disorder related to a skull 
fracture in 1971.  The documents submitted with the 
application included a hospital report from September 1971, 
showing the final diagnosis was basilar skull fracture.  The 
RO advised him by letter in May 1988 that further action 
awaited receipt of VA medical records.


The VA records included a July 1987 hospital work-up for 
"spells" first experienced late in 1986.  The record 
referred to prior EEG studies and current negative study and 
negative CT scan, but noted that Tegretol was started because 
of the probability of temporal lobe seizures.  History noted 
hospitalization in 1971 after an accident incurred right 
frontal bone fracture and loss of consciousness.  The 
discharge diagnoses included probable temporal lobe epilepsy.  

A July 1987 outpatient record entry noted that a careful 
work-up at a VA medical center failed to disclose any seizure 
disorder.  A September 1987 entry noted the veteran reported 
continuing seizures and medication effects.  

A VA physician wrote in September 1987 that there was no 
clear-cut estimation of brain damage from the motor vehicle 
accident, but that the veteran had recurrent headaches and 
related episodes, which seemed to fit the definition of 
seizures.

The rating decision of September 7, 1988, wherein the RO 
denied service connection for a seizure disorder, shows the 
RO noted the information in the VA records.  The notice 
letter advised the veteran that service connection was 
denied, as the evidence did not show a seizure disorder had 
been incurred in or aggravated by military service.

In January 1988 the RO wrote to the veteran with a request 
for a copy of the September 1971 hospital report and police 
report for the motor vehicle accident.  The representative 
provided the accident report and a February 1989 VA medical 
statement that concluded the veteran's seizure disorder was 
related to the 1971 accident and other medical records 
regarding the diagnosis.  Another copy of the 1971 hospital 
report was added to the record.  A VA physician opined in 
February 1989 that based on a work-up in 1986 that discussed 
the nature and extent of the skull fracture, the veteran's 
temporal lobe abnormality very likely had its origin in the 
accident in 1971.

The RO issued a rating decision on April 22, 1989, wherein it 
denied service connection for residuals of a skull fracture 
and a seizure disorder, and continued the denial rendered in 
the previous decision.  

The narrative explained that the 1971 records did not show 
conclusive evidence of a skull fracture or severe head trauma 
that would cause seizures more than a decade later.  In June 
1989 the RO received a request from the veteran for a copy of 
all medical records on file and provided him with the 
requested documents.  The RO issued notice in July 1989 and 
received the veteran's notice of disagreement on October 10, 
1989.  The RO issued a statement of the case on October 27, 
1989, with enclosures including a VA Form 1-9.

The next correspondence of record the RO received from the 
veteran was in February 1990, wherein he sought a temporary 
total disability rating for periods of hospitalization that 
included treatment of PTSD.  

He commented that the other disabilities he had been treated 
for "are all Service-Connected but that has not been 
established at this time".  The reports of VA 
hospitalizations he provided began in 1985 and showed complex 
partial seizures reported during admission from January to 
February 1989.  The RO issued a rating decision in March 1990 
that was a partial grant of the claim and provided notice in 
May 1990.

In January 1991 the RO received correspondence from the 
veteran wherein he requested service connection for temporal 
lobe epilepsy that he felt was secondary to PTSD and a skull 
fracture.  It was stated in the correspondence, "Note: My 
case has been to the Board of Veterans Appeals.  For my 
accident and an increase for P.T.S.D. this is new evidence."  
An RO letter dated in February 1991 advised him that the 
claim of service connection for seizure disorder and skull 
fracture was denied in April 1989, that he was notified in 
May 1989, and that new and material evidence was needed to 
reopen the claim.  

The RO had reviewed additional VA medical evidence when it 
issued the May 1991 decision wherein it denied service 
connection for a seizure disorder and increased the rating 
for PTSD to 50 percent.  The record contained a December 1990 
VA opinion that the symptoms of PTSD certainly made complex 
partial seizures worse.  The rating decision noted that the 
opinion did not show that PTSD caused the seizure disorder.  
The RO issued notice in June 1991.  

The record shows that the RO issued a rating decision in 
August 1993 wherein it denied an increased evaluation for 
PTSD based on a scheduled evaluation.  The RO issued notice 
to the veteran in August 1993.

On June 7, 1995, the RO received the veteran application to 
reopen his claim of service connection for a seizure disorder 
due to a skull fracture and aggravated by PTSD.  The veteran 
wrote that he had attached records to support the claim and 
that further VA records were available.  The RO advised him 
by letter in June 1995 that no records were received with the 
recent correspondence and that VA hospital records had been 
requested.  

The VA records began in 1992 and showed references to 
seizures regularly from June 8 1994.  He appealed the March 
1996 rating decision wherein the RO denied the claim.  

The RO completed extensive development of the record before 
it issued a rating decision in December 1999 wherein it 
granted service connection for complex partial seizures, 
residuals of skull fracture and pseudo seizures, with a 100 
percent rating effective June 7, 1995.  The RO issued notice 
in December 1999.  

His notice of disagreement in February 2000 argued for an 
April 1988 effective date based upon the claim for service 
connection for skull fracture and seizures he filed at that 
time and evidence available, and the VA having committed CUE 
in not granting the claim.  The issue was not addressed at 
the Board hearing.  

In December 2002, the veteran submitted a copy of a VA Form 
1-9 dated October 10, 1989, indicating that he desired to 
appeal a July 3, 1989 decision on the issue of service 
connection for skull fracture and seizure disorder.


Argument in December 2002 asserted CUE in April 1988 based on 
the service medical record reference to headaches and skull 
fracture, and that the diagnosis at the time of the original 
decision raised the existence of a chronic disability.  The 
veteran and his representative advanced this line of argument 
in correspondence received in October 2002 and May 2004 
respectively that was directed all decisions discussed 
herein.


Criteria

CUE/General Service Connection

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2004), taken together, a rating action is final and binding 
in the absence of CUE. A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a) (2004). Where evidence establishes such error, the 
prior decision will be reversed or amended. Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2)	 the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error. Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different. Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue. 
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law. See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614- 15 (1991).

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred. See Porter v. 
Brown, 5 Vet. App. 233 (1993).

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.129 
(1991).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. § 20.201, in accord 38 C.F.R. § 19.118 
(1991), 20.201(1992).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.127 
(1991).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.114 (1988).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case. 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed. The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested. 
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal. 38 C.F.R. § 20.202, in accord 38 C.F.R. § 19.123 
(1988).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 

The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case. The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of the request for 
extension may be appealed to the Board.  38 C.F.R. 38 C.F.R. 
§§ 20.302, 20.303, in accord 38 C.F.R. §§ 19.129, 19.130 
(1988).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002) (in accord with 38 U.S.C.A. § 310, 
331 (1988).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

If not shown in service, service connection may be granted 
for certain chronic disorders, including epilepsies if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).
Effective Date for Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  
The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.


(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for a grant of entitlement to service 
connection for a seizure disorder has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a substantial grant of the benefit sought.  
Simply stated, the Board believes the veteran should be 
compensated from June 1994, although he seeks compensation 
from 1988.  

However, given the nature of a claim to revise an earlier 
decision based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision.  See also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision). 

The CAVC has also held that the VCAA has no application to 
claims of CUE in prior final rating decisions.  Juarez v. 
Principi, 16 Vet. App. 518, 520-521 (2002); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).


In any event, the record shows that the RO issued a 
comprehensive VCAA notice letter in July 2003.  However, the 
veteran appealed the initial determination of the effective 
date and disability rating established by the RO in a rating 
decision in July 1999.  In such circumstances the VA General 
Counsel has concluded that under 38 U.S.C.A. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where the 
downstream elements of effective date and initial rating flow 
from a decision granting service connection that was fully 
developed at the time it was issued.  

Therefore, there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a grant of the benefit sought in the 
claims for an earlier effective date for a grant of service 
connection and the initial evaluation.  It should also be 
noted from the argument presented that the question as to an 
earlier date for service connection is based upon information 
already on file.


Earlier Effective Date/CUE

The veteran's submission in late 2002 of a VA Form 1-9 dated 
in October 1989 requires the Board to first address the 
question of finality of the September 1988 and April 1989 RO 
rating decisions.  The veteran now asserts in essence that he 
did file an appeal.  On the other hand, there is no argument 
that he disagreed formally or otherwise communicated intent 
to appeal the May 1991 decision.  

The argument then is that VA received the necessary 
information and lost or misplaced the information, 
specifically a VA Form 1-9 dated in October 1989.  The Board 
observes initially that the RO had completed two rating 
decisions, the first in September 1988 and the second in 
April 1989, the latter to which the veteran directed a notice 
of disagreement.  The document in question, if received, 
would have constituted a timely appeal even if received 
before the statement of the case was issued.  

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO properly records forms or 
information that it receives.  However, the presumption may 
be rebutted by clear evidence to the contrary.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Once the presumption of 
regularity is rebutted, the burden shifts to the Secretary to 
establish that the appellant did not file the material as 
claimed.  See for example Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992). 

In this case, the veteran submitted a copy of the October 
1989 VA Form 1-9 many years later, but the record in 1989 did 
not mention any documentation regarding an appeal.  It was 
not until late in 2002, that the document dated in October 
1989 that referred to a claim for seizures decided in 1989 
was submitted.  The Board observes that the RO routinely 
documented information being transmitted to VA with cover 
letters at that time.  The appellant has the burden of proof 
to demonstrate by clear evidence to the contrary that the RO 
did not properly discharge its responsibilities.  


It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  However if the appellant submits 
clear evidence to the effect that VA's 'regular' practices 
are not followed or are not regular, the Secretary is no 
longer entitled to the benefit of the presumption.  Then the 
burden shifts to the Secretary to show that the document was 
not received from the appellant. Warfield, 10 Vet. App. at 
486 (emphasis added); see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus where, as here, the 
situation is reversed, the appellant could establish at a 
minimum that the VA Form 1-9 dated in October 1989 was 
properly mailed to VA at that time claimed.  

A review of the record shows that nothing has been submitted 
to establish proper mailing.  The obvious practice as 
evidenced from numerous other correspondences of record shows 
VA acknowledgement was standard practice.

The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  The Board must point out 
that the VA Form 1-9 at issue stated the veteran was 
appealing service connection and increased rating issues from 
the 1989 rating decision.  There was no reference to the 
rating for PTSD in the 1989 decision as that rating 
determination focused solely on service connection.  Actually 
the rating decision was issued in April 1989 but the notice 
was dated July 3, 1989.  

However, the September 1988 decision did address the rating 
for PTSD and service connection for seizures but the October 
1989 VA Form 1-9 was not timely to that decision as it was 
dated more than a year after notice was issued in September 
1988, the date of notice having been confirmed in the October 
1989 statement of the case.

Further, an assertion of inadequate processing alone does not 
rise to the level of "clear evidence to the contrary."  See 
Warfield, supra.  What the appellant has not submitted to 
support this aspect of the claim is evidence recounting 
experiences with VA practices and procedures that could serve 
as clear evidence to the contrary required to rebut the 
presumption of administrative regularity. See for example 
Ashley, 2 Vet. App. at 66.  Therefore, the Board finds that 
the appellant has not presented clear evidence to the 
contrary to rebut the presumption that VA would have properly 
recorded the VA Form 1-9 had it been received in October 
1989.  

The evidence that preponderates against this claim is the 
absence of any documentation to support the filing of the 
necessary form in October 1989.  In addition there is no 
indication that the claims file was lost and rebuilt at any 
time after the 1988 claim for VA compensation.  The focus of 
the CUE argument recently is been shifted to the April 1989 
and May 1991 rating decisions in addition to the September 
1988 rating decision and the discussion that follows will be 
directed accordingly.  The January 2003 statement of the case 
mentioned all pertinent rating determinations in the 
discussion of CUE.  

Regarding CUE, a final decision disallowing a claim may be 
revised based upon a showing of CUE in a prior decision by 
the Secretary or the Board pursuant to 38 U.S.C.A. §§ 5109A 
and 7111, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  The Board 
notes that the review is limited to evidence of record at the 
time of the challenged RO decision as applied to the then-
extant provisions of law.  

In essence, the appellant argues that the RO committed CUE 
when it failed to grant service connection for seizures in 
1988, 1989 or 1991.  Initially, the Board believes it is 
important to recognize what constitutes CUE and what does 
not.  CUE is a very specific and rare kind of error of fact 
or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determinations and appeal rights as provided in the 
regulations in effect at that time.  He was issued 
correspondence or enclosures regarding appeal rights that 
provided the essential elements of notice as contemplated in 
the regulations then in effect.  A notice of disagreement was 
necessary to begin the appeal process.  That element, at a 
minimum, not having been completed with respect to the May 
1991 decision, also became final.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision through 
CUE or submission of new and material evidence.  The Board 
observes that a nonstatutory means to obtain review of a 
previously denied claim previously existed through case law 
that held, in cases of "grave procedural error," RO or 
Board decisions are not final for purposes of direct appeal.  
See Simmons v. West, 14 Vet. App. 84, 91 (2000); Tetro v. 
Gober, 14 Vet. App. 100 (2000).  These cases relied on the 
holding of the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed.Cir. 1999).  However, the Hayre case has been 
recently overruled.  See Cook, supra.  Thus, that basis for 
vitiating finality no longer exists.  Nor does the Board need 
to discuss equitable tolling which is another potential means 
of obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.




The correct facts of record as they were known at the time of 
the RO's September 1988 and April 1989 decisions revealed 
that during active duty the veteran did sustain a head injury 
in an automobile accident, although the private hospital 
report was equivocal as to the nature and extent of his head 
injury.  The separation examination simply noted a skull 
fracture with no sequelae and nonproblematic headaches.  

Other information obtained with the original compensation 
claim consisted of VA medical records including a 
contemporaneous examination.  The RO obtained VA medical 
records that were directed to the representative, in 
particular the September 1987 and February 1989 statements.  
Overall VA medical records included various references to 
existence and apparent seizure-like activity.  

The rationale for the September 1988 and April 1989 decisions 
has been reported previously.  Clearly, the decisions were 
supported by and consistent with the evidence then of record.  

The September 1987 medical statement was significant in 
noting the uncertainty over the extent of the head injury in 
service.  In addition at the time the rating board initially 
reviewed the claim, there was no undebatable opinion that 
compelled a favorable decision.  

This record was supplemented with a contemporaneous interview 
and examination of the veteran.  There was another VA opinion 
in February 1989 that contradicted the earlier opinion on the 
information regarding the extent of the veteran's head injury 
in service.  

There was a current diagnosis of seizure disorder and the 
rating board in April 1989 referred to the conflicting 
evidence from the 1971 hospitalization and subsequent 
evaluations.  

Therefore, the RO on further review could have reasonably 
concluded there was no basis to compel service connection in 
view of the medical evidence in service, the record of 
treatment after service, and the reports on the VA 
evaluations that were by no means uniform in the 
interpretation of the record regarding the nature and extent 
of the inservice head injury.  In addition in 1987 it was 
medically noted that a seizure disorder was not confirmed 
after an extensive VA work up.  Thus, the RO presumably based 
this conclusion against service connection for seizures on a 
review of the entire record of disability that the veteran, 
through his representative had mentioned.  

The Board finds that the record did not provide undebatable 
evidence that the seizure disorder identified was linked to 
military service and the rating material that the RO was to 
have been familiar with did not compel that conclusion.  CUE 
requires a high standard of proof and the record did not 
compel a favorable determination without establishing the 
seizure disorder was undebatably linked to the head injury in 
service.  The Board is unable to conclude that the record was 
undebatable on this point when the RO reviewed it in 1988 or 
1989.  

Turning briefly to the May 1991 decision, the argument for 
CUE is directed to the RO failing to consider secondary 
service connection based on aggravation.  Unfortunately, that 
theory of secondary service connection was not validated 
until the decision in Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, that theory was not viable in 1991.  Further, the 1990 
VA medical opinion did not support secondary service 
connection based on causation and the claim was brought on 
the theory of secondary service connection.  In addition, 
there was no additional medical opinion to support direct 
service connection.

Clearly, the applicable law and regulations extant at the 
time of the 1988, 1989 and 1991 RO decisions were correctly 
applied and it has not otherwise been shown.  The facts as 
they were known at the time were correct and it has not been 
shown otherwise.  The RO considered all pertinent documentary 
evidence and it does not appear that a relevant document was 
overlooked, or that such evidence was brought to the RO's 
attention but not obtained.  

In summary, the facts as they were known to the RO lack 
evidence of an error such that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Further, the Board must advise the appellant that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  In essence, the thrust of the arguments 
has been directed to the interpretation of evidence.  
Overall, the Board finds that the criteria for CUE existing 
in the prior final RO decisions of September 1988, April 1989 
and May 1991 have not been met.  

Therefore, the Board must find that the rating decisions at 
issue were in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled service 
connection as claimed.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
See also Baldwin v. West, 13 Vet. App. 1 (1999). 

However, the Board feels it is obligated to review the 
effective date on a basis other than CUE.  The law and 
regulations governing the appropriate effective date for 
service connection are set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 and provide, generally, that the effective 
date for disability compensation based on service connection 
shall be the later of the date of claim or the date 
entitlement arose.  

Regarding seizures it is understandable from the record how 
the RO selected the June 7, 1995 effective date.  The record 
shows after 1991 no specific claim for service connection 
being communicated to the RO formally until June 7, 1995, 
when correspondence referenced an intention to reopen the 
claim of service connection for seizures.  There is simply no 
pertinent communication earlier in the claims folder to 
establish a formal claim.  

The applicable law provides the effective date for an 
original claim or application to reopen is governed by 38 
U.S.C.A. § 5110.  This provision states that such an 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(b)(2), 
(q)(ii), (r) provides that the effective date shall be date 
of receipt of claim or reopened claim or date entitlement 
arose, whichever is later, unless the claim is received 
within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence referring 
to seizures in June 1994 did not contain a diagnosis, but it 
did contain objective medical evidence indicating that the 
veteran suffered from a disorder that in substance 
established the likely intent to file a claim.  He formally 
expressed the intent to claim service connection in the June 
1995 correspondence.  

Mere presence of the medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for the condition.  They referred to the potential 
entitlement in light of his history, and the fact that he 
mentioned the records when he submitted the application in 
June 1995.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Buckley v. West, 12 Vet. App. 76, 82-83 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to June 7, 1995.  Here a 
claim specifying seizures was submitted within one year of 
the receipt of the VA clinical records beginning June 8, 
1994.  Consequently, the record does allow for an earlier 
effective date for service connection in this case.  The 
communication contemplated by 38 C.F.R. §§ 3.157 and 3.160, 
the submission of records referring to seizures, was followed 
within several months by a formal claim that referred to 
those records.  


Therefore, the appropriate effective date for service 
connection should be June 8, 1994, and compensation would be 
properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  VA clinical records 
existed and were received within a year of the application in 
1995 so as to be constructively before the RO.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also VAOPGCPREC 
12-95 ("However, it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting 
awards.").  Thus, the veteran should receive an effective 
date of June 8, 1994, which represents a liberal application 
of the law to the facts of his case. 


ORDER

The September 1988, April 1989 and May 1991 rating decisions, 
wherein the RO denied service connection for seizures not 
having constituted CUE, the appeal is denied to this extent.

An effective date for a grant of service connection for a 
seizure disorder, retroactive to June 8, 1994, is granted, 
subject to the regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


